Citation Nr: 0323707	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-03 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Basic eligibility for educational assistance benefits under 
38 U.S.C.A., Chapter 30 (Montgomery GI Bill).

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 7, 1998 to July 15, 
2000.

This appeal arises from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In this decision, the RO denied the 
veteran's eligibility for educational assistance benefits 
under 38 U.S.C.A., Chapter 30 (Montgomery GI Bill).


FINDINGS OF FACT

1.  The veteran enlisted in July 1998 for a term of three 
years.

2.  The veteran completed active service from July 7, 1998 to 
July 15, 2000, resulting in a period of 24 continuous months 
of active duty.

3.  The veteran was released from active service in July 2000 
to enter an officer training program and he was transferred 
to U. S. Army Reserve's Reserve Officer Training Program 
(ROTC).

4.  The veteran was not separated from active duty for a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.


CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 3012, 
5107, 5103, 5103A (West 1991 & 2002); 38 C.F.R. §§ 3.159, 
21.7040, 21.7042 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

It does not appear that the United States Court of Appeals 
for Veterans Claims (the Court) has specifically addressed 
the impact of the Veterans Claims Assistance Act of 2000 
(VCAA) in a case involving entitlement to educational 
assistance benefits. Cf. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (the Court recognized that enactment of the 
VCAA does not affect questions of statutory interpretation). 
Id. at 149.  Nevertheless, to the extent that the VCAA may 
apply in this case, the Board finds that the duties to notify 
and assist the veteran were satisfied, and that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, as discussed below.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an undated letter to the veteran, the RO 
informed him of his possible eligibility to VA educational 
benefits and the requirements to receive this VA benefit.  
Enclosed with this letter was a VA pamphlet that described 
these requirements in more detail and the actions required of 
him to establish his eligibility for educational benefits.  
In the Statement of the Case (SOC) issued in December 2000, 
the RO notified the veteran of the legal requirements to 
establish eligibility for VA educational benefits under 
38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7040-51.  The SOC 
specifically notified the appellant of the evidence that it 
had considered and the reasons and bases for its decision.  
He was provided the opportunity to submit additional argument 
based on this information.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All information 
pertinent to the current claim in the possession of the 
Federal government has been obtained, to include verification 
of the veteran's active military service and reasons for 
separation.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  As this case concerns the legal issue of eligibility to 
VA education benefits, a VA compensation examination and 
development of other medical records is not applicable.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (e).  By 
letter of August 2003, the RO informed the appellant that his 
case was being forwarded to the Board and, in effect, that it 
would not undertake any further development in his claim.  
The veteran requested a hearing before a traveling Veterans 
Law Judge (VLJ) in a substantive appeal (VA Form 9) received 
in March 2003.  Such a hearing was scheduled for early August 
2003 and he was informed of the date and place of this 
hearing by letter of June 2003 sent to his last reported 
address.  However, he failed to report to the scheduled 
hearing and has not requested that this hearing be 
rescheduled.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Eligibility for Educational Benefits

While the veteran's appeal was pending, the President signed 
into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. §§ 3011, 3012, 3018C (West 
Supp. 2002)).  Moreover, the same month, VA issued 
regulations to restate correctly statutory provisions of the 
Act.  65 Fed. Reg. 67,265 (Nov. 9, 2000) (codified as amended 
at 38 C.F.R. §§ 21.7020, 21.7042, 21.7044, 21.7073 (2001)).  
However, the Act does not substantively alter the active duty 
service and discharge requirements pertinent to the veteran's 
claim.

An individual may establish eligibility for basic educational 
assistance under 38 U.S.C.A., Chapter 30, based on service on 
active duty under the following terms, conditions and 
requirements.  The individual must after June 30, 1985, 
either 1) first become a member of the Armed Forces, or 2) 
first enter on active duty as a member of the Armed Forces; 
and serve at least three years of continuous active duty in 
the Armed Forces, or, in the case of an individual whose 
initial period of active duty is less than three years, serve 
at least two years of continuous active duty in the Armed 
Forces.  38 U.S.C.A. § 3011(a)(1)(A), 38 C.F.R. § 21.7040, 
21.7042(a)(1), (2).  The individual before completing these 
service requirements must either 1) complete the requirements 
of a secondary school diploma (or an equivalency 
certificate), or 2) successfully complete (or otherwise 
receive academic credit for 12 semester hours (or the 
equivalent) in a program of education leading to a standard 
college degree.  38 U.S.C.A. § 3011(a)(2); 38 C.F.R. 
§ 21.7042(a)(3).  In addition, after completing the service 
requirements, the individual must continue on active duty, be 
discharged from service with an honorable discharge, or be 
released from active duty for further service in a reserve 
component of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  Another recognized exception is an individual 
released after service on active duty characterized by the 
Secretary concerned as honorable service, and be placed on 
the retired list, transferred to the Fleet Reserve or Fleet 
Marine Corps Reserve, placed on the temporary disability 
retired list.  38 U.S.C.A. § 3011(a)(3); 38 C.F.R. 
§ 21.7042(a)(4). 

An individual who does not meet the requirements of 
38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(2) is 
still eligible for basic educational assistance when he or 
she is discharged or released from active duty for a service-
connected disability, or a medical condition which preexisted 
service on active duty and which VA determines is not service 
connected, or a hardship discharge under 10 U.S.C.A. § 1173.  
Eligibility may also be established if the individual is 
discharged for the convenience of the U. S. Government, after 
completing at least 20 continuous months of active duty if 
his or her initial obligated period of active duty is less 
than three years, or completing 30 continuous months of 
active duty if his or her initial obligated period of active 
duty is at least three years.  Other exceptions to the 
requirements of 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. 
§ 21.7042(a)(2) include involuntarily discharge or release 
for the convenience of the U. S. Government as a result of a 
reduction in force, as determined by the Secretary of the 
military department concerned; or for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of the military department 
concerned.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. 
§ 21.7042(a)(5).

An individual may also establish eligibility for basic 
educational assistance under 38 U.S.C.A., Chapter 30 based on 
a combination of service on active duty and service in the 
Selected Reserve under the following terms, conditions and 
requirements.  The individual must, after June 30, 1985, 
either first become a member of the Armed Forces, or first 
enter on active duty as a member of the Armed Forces.  
38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(1).  The 
individual before completing the service requirements of this 
paragraph must either complete the requirements of a high 
school diploma (or an equivalency certificate), or 
successfully complete (or otherwise receive academic credit 
for) 12 semester hours (or the equivalent) in a program of 
education leading to a standard college degree.  38 U.S.C.A. 
§ 3012(a)(2); 38 C.F.R. § 21.7042(b)(2).  The individual must 
serve at least two years of continuous active duty in the 
Armed Forces characterized by the Secretary concerned as 
honorable service.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(3).  After completion of active duty service, 
the individual must serve at least four continuous years of 
service in the Selected Reserve.  An individual whose release 
from active duty service occurs after December 17, 1989, must 
begin this service in the Selected Reserve within one year 
from the date of his or her release from active duty.  During 
this period of service in the Selected Reserve the individual 
must satisfactorily participate in training as prescribed by 
the Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(4).  The individual must, after completion of 
all service described above, be discharged from service with 
an honorable discharge, placed on the retired list, or 
transferred to the Standby Reserve or an element of the Ready 
Reserve other than the Selected Reserve after service in the 
Selected Reserve characterized by the Secretary concerned as 
honorable service.  In the alternative, the individual may 
continue on active duty or in the Selected Reserve.  
38 U.S.C.A. § 3012(a)(3); 38 C.F.R. § 21.7042(b)(5).  

An individual is exempt from serving four years in the 
Selected Reserve as provided in 38 U.S.C.A. § 3012(a)(1) and 
38 C.F.R. § 21.7042(b)(4) when after completion of the active 
duty service required, the individual serves a continuous 
period of service in the Selected Reserve and is discharged 
or released from service in the Selected Reserve for a 
service-connected disability, a medical condition which 
preexisted the individual's becoming a member of the Selected 
Reserve and which VA determines is not service connected, or 
a hardship discharge (10 U.S.C.A. § 1173).  Exceptions also 
exist for an individual that after a minimum of 30 months of 
service in the Selected Reserves is released or discharged 
for the convenience of the U. S. Government, or is 
involuntarily released or discharged for the convenience of 
the U. S. Government as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned.  A final exception exists for an individual that 
his released or discharged from the Selected Reserves for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of 
military department concerned.  38 U.S.C.A. § 3012(b)(1); 
38 C.F.R. § 21.7042(b)(7).

In this case, the evidence indicates that the veteran entered 
active duty on July 7, 1998 for a three-year enlistment.  He 
did not serve this entire period.  His DD 214 indicates that 
he was honorably discharged from active service on July 15, 
2000 in order to enter an officer training program.  The 
command to which he was transferred was a U. S. Army Reserve 
ROTC program.  His application for VA educational benefits 
reveals that he planned to attend a private college beginning 
in August 2000 in pursuant of a Bachelor of Science degree.  
In his notice of disagreement (NOD) of September 2000, the 
veteran indicated that he had been released early from his 
active service after he had accepted a military scholarship 
to attend college, earn his degree and commission as an 
officer, and thereafter, reenter active military service.  He 
contends that the length of his active service, his 
acceptance of a military scholarship in pursuant to a 
commission as an officer, and his payment of $1,200.00 
dollars during his active service toward his educational 
benefits; should entitle him to VA educational benefits under 
38 U.S.C.A., Chapter 30.

Based on the evidence of record, the veteran has satisfied 
the first prong of 38 U.S.C.A. § 3011(a) of entering service 
after July 1985, but failed to complete his three-year 
enlistment as required by the second prong of 38 U.S.C.A. 
§ 3011(a).  Since the veteran's initial enlistment was not 
for less than three years, his 24 months of active service 
does not meet the criteria of 38 U.S.C.A. § 3011(a)(1).  Even 
considering the exceptions to the second prong of 38 U.S.C.A. 
§ 3011(a)(1) under 38 U.S.C.A. § 3011(a)(1)(A)(ii), the 
veteran failed to complete at least 30 months of active 
service for a three year enlistment as required by law.  

It appears that the veteran is currently serving the U. S. 
Army Reserves in a ROTC program.  While the veteran's two 
years of active service in combination with four years of 
Selected Reserve service could qualify him for educational 
benefits under 38 U.S.C.A., Chapter 30; he has yet to 
complete an honorable period of four years of service in the 
Selected Reserve.  That is, he left his active military 
service in July 2000, approximately three years from the time 
of this Board decision.  While the veteran's DD 214 indicates 
that the veteran may have had some type of reserve or 
National Guard service prior to his period of active duty 
beginning in July 1998, this prior reserve service could not 
be considered part of the four-year requirement since it 
preceded his active military service.  Therefore, the 
veteran's military service does not meet the requirements of 
38 U.S.C.A. § 3012(a).

The evidence does not indicate, nor has the veteran alleged, 
that he was discharged for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, involuntarily for convenience of the U. 
S. Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty.  
Therefore, the exceptions at 38 U.S.C.A. §§ 3011(a)(1) and 
3012(b) do not apply to this case.  While the veteran was 
released at the convenience of the U. S. Government, as noted 
above, he failed to serve the requisite 30 months of a three-
year enlistment or the combination of two years active 
service with four years of service in the Selected Reserves.  

The Board recognizes that the veteran contributed a portion 
of his basic pay to participate in the Montgomery GI Bill 
program.  However, there is no statutory or regulatory 
authority allowing for the Board to grant educational 
benefits under 38 U.S.C.A., Chapter 30 solely based on the 
veteran's monetary contributions during his military service.  
Thus, the Board has no legal authority to grant educational 
benefits solely based on a veteran's monetary contributions.

Finally, the Board acknowledges the veteran's assertions that 
military personnel had provided incorrect information when 
advising him of his educational election options and 
requirements.  The failure of U. S. Government employees to 
provide accurate information regarding eligibility 
requirements cannot form the basis for a grant of benefits 
when the eligibility requirements have not been met.  Harvey 
v. Brown, 6 Vet. App. 416, 423-24 (1994); McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (Erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).  The veteran also contended that VA 
had previously informed him that he was eligible for 
educational benefits.  A review of the VA letter in question 
reveals that he was informed "Based on our review, we have 
determined that your military service meets some of the basic 
requirements for eligibility to educational assistance."  
(Emphasis added).  This letter went on to briefly inform him 
of the eligibility requirements and provided a VA pamphlet 
that discussed these requirements in detail.  He was further 
instructed, "You should read [the pamphlet] carefully.  
After you have done so, you will be better able to decide 
whether to apply for benefits."  He was then requested to 
complete and submit the application form enclosed with the 
letter, if he thought he was eligible for such benefits.  
Based on the language of the VA letter, this notification 
merely informed the veteran of his possible eligibility to VA 
educational benefits and did not indicate that he was in fact 
eligible or entitled to such benefits.  Regardless, his 
assertion of not being informed or being misinformed cannot 
render him eligible for the statutory benefits in question.  

The Board is cognizant of the veteran's honorable service to 
his country.  However, the Board is bound in its decisions by 
the regulations of the Department, instructions of the 
Secretary, and precedent opinions of the chief legal officer 
of the Department.  38 U.S.C.A. § 7104(c).  The Board is 
therefore bound by the law and regulations governing 
eligibility to Chapter 30 benefits.  Accordingly, in this 
case, the law is dispositive, and the criteria for payment of 
38 U.S.C.A., Chapter 30 educational assistance benefits have 
not been met.  Where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appeal must be denied.




ORDER

The claim of entitlement to educational assistance benefits 
under 38 U.S.C.A., Chapter 30 is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

